Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 1 of 8 PageID #: 29




 RAYMOND NARDO, P.C.
 129 Third Street
 Mineola, NY 11501
 (516)248-2121
 raymondnardo@gmail.com
 Counsel for Defendants
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 Cesar O. Fuentes,
                                      Plaintiff,
                                                                     ANSWER
                  -against-
                                                                     19-CV-07113 (LDH)(CLP)
 GGNGJG Enterprises, Inc. d/b/a Riella’s Homestyle,
 Vito Rastelli and James Giaccone,

                                      Defendants.


         Defendants GGNGJG Enterprises, Inc. d/b/a Riella’s Homestyle, Vito Rastelli and James

  Giaccone, collectively referred to herein as “Defendants,” where not referred to individually by

  name, by and through counsel, RAYMOND NARDO, P.C., as and for Defendants’ Answer to

                                Defendants.
  Plaintiff’s Complaint (hereinafter, “the Complaint”) in the above-captioned action, hereby answer as

  follows:

                                                   NATURE OF CLAIM

             1.      DENY the truth of the allegations set forth in Paragraph 1 to the extent that they call

                     for an answer.

                                                    JURISDICTION

             2.      DENY the truth of the allegations set forth in Paragraph 2 and refer all legal questions

                     to the Court.

             3.      DENY the truth of the allegations set forth in paragraph 3 and refer all legal questions

                     to the Court.
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 2 of 8 PageID #: 30




                                                 PARTIES

         4.    DENY the truth of the allegations set forth in paragraph 4 except ADMIT to the truth

               of the allegations that Plaintiff worked for GGNGJG Enterprises, Inc. (“Riellas”).

         5.    DENY KNOWLEDGE AND INFORMATION sufficient to form a belief as to the

               truth of the allegations set forth in paragraph 5.

                                         GGNGJG Enterprises, Inc.

         6.    ADMIT the truth of the allegations set forth in paragraph 6

         7.    ADMIT the truth of the allegations set forth in paragraph 7.

         8.    ADMIT the truth of the allegations set forth in paragraph 8.

         9.    ADMIT the truth of the allegations set forth in paragraph 9.

         10.   ADMIT the truth of the allegations set forth in paragraph 10.

         11.   ADMIT the truth of the allegations set forth in paragraph 11.

         12.   DENY the truth of the allegations set forth in Paragraph 12 and refer all legal

               questions to the Court.

         13.   DENY the truth of the allegations set forth in Paragraph 13.

         14.   DENY the truth of the allegations set forth in paragraph 14 and refer all legal

               questions to the Court.

                                                Vito Rastelli

         15.   ADMIT the truth of the allegations set forth in paragraph 15.

         16.   DENY the truth of the allegations set forth in paragraph 16 and refer all legal

               conclusions to the Court.

         17.   ADMIT the truth of the allegations set forth in paragraph 17.
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 3 of 8 PageID #: 31




         18.   ADMIT the truth of the allegations set forth in paragraph 18.

         19.   ADMIT the truth of the allegations set forth in paragraph 19.

         20.   ADMIT the truth of the allegations set forth in paragraph 20.

         21.   ADMIT the truth of the allegations set forth in paragraph 21.

         22.   DENY the truth of the allegations set forth in paragraph 22 and refer all legal

               questions to the Court.

                                           JAMES GIACCONE

         23.   DENY the truth of the allegations set forth in paragraph 23 and refer all legal

               conclusions to the Court.

         24.   DENY the truth of the allegations set forth in paragraph 24 and refer all legal

               conclusions to the Court

         25.   ADMIT the truth of the allegations set forth in paragraph 25.

         26.   ADMIT the truth of the allegations set forth in paragraph 26.

         27.   ADMIT the truth of the allegations set forth in paragraph 27.

         28.   ADMIT the truth of the allegations set forth in paragraph 28.

         29.   ADMIT the truth of the allegations set forth in Paragraph 29.

         30.   DENY the truth of the allegations set forth in paragraph 22 and refer all legal

               questions to the Court.



                                         FACTUAL ALLEGATIONS

         31.   DENY the truth of the allegations set forth in paragraph, except ADMIT the truth of

               the allegations that Defendant Riella employed Plaintiff.
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 4 of 8 PageID #: 32




         32.   DENY the truth of the allegations set forth in paragraph 32.

         33.   DENY the truth of the allegations set forth in paragraph 33.

         34.   DENY the truth of the allegations set forth in paragraph 34.

         35.   DENY the truth of the allegations set forth in paragraph 35.

         36.   DENY the truth of the allegations set forth in paragraph 36.

         37.   DENY the truth of the allegations set forth in paragraph 37.

         38.   DENY the truth of the allegations set forth in paragraph 38.

         39.   DENY the truth of the allegations set forth in paragraph 39.

         40.   DENY the truth of the allegations set forth in paragraph 40.

         41.   DENY the truth of the allegations set forth in paragraph 41.

         42.   DENY the truth of the allegations set forth in paragraph 42.

         43.   DENY the truth of the allegations set forth in paragraph 43.

         44.   DENY the truth of the allegations set forth in paragraph 44.

                                     FIRST CAUSE OF ACTION

         45.   Defendants repeat and realleage each and every answering paragraph as though fully

               set forth herein.

         46.   DENY the truth of the allegations set forth in paragraph 46 and refer all legal

               questions to the Court.

         47.   DENY the truth of the allegations set forth in paragraph 47.

         48.   DENY the truth of the allegations set forth in paragraph 48.

         49.   DENY the truth of the allegations set forth in paragraph 49.

         50.   DENY the truth of the allegations set forth in paragraph 50.
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 5 of 8 PageID #: 33




                                     SECOND CAUSE OF ACTION

         51.   Defendants repeat and realleage each and every answering paragraph as though fully

               set forth herein.

         52.   DENY the truth of the allegations set forth in paragraph 52 and refer all legal

               questions to the Court.

         53.   DENY the truth of the allegations set forth in paragraph 53.

         54.   DENY the truth of the allegations set forth in paragraph 54.

                                         THIRD CAUSE OF ACTION

         55.   Defendants repeat and realleage each and every answering paragraph as though fully

               set forth herein.

         56.   DENY the truth of the allegations set forth in paragraph 56.

         57.   DENY the truth of the allegations set forth in paragraph 57.

         58.   DENY the truth of the allegations set forth in paragraph 58.

         59.   DENY the truth of the allegations set forth in paragraph 59.

                                   FOURTH CAUSE OF ACTION

         60.   Defendants repeat and realleage each and every answering paragraph as though fully

               set forth herein.

         61.   DENY the truth of the allegations set forth in paragraph 61, and refer all legal

               questions to the Court.

         62.   DENY the truth of the allegations set forth in paragraph 62.

         63.   DENY the truth of the allegations set forth in paragraph 63.

                                     FIFTH CAUSE OF ACTION
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 6 of 8 PageID #: 34




         64.   Defendants repeat and realleage each and every answering paragraph as though fully

               set forth herein.

         65.   DENY the truth of the allegations set forth in paragraph 65 and refer all legal

               questions to the Court.

         66.   DENY the truth of the allegations set forth in paragraph 66.

         67.   DENY the truth of the allegations set forth in paragraph 67.

                                   AS AND FOR A FIRST AFFIRMATIVE DEFENSE

         68.   Plaintiff is not entitled to relief as the Complaint fails to state a cause of action.

                               AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         69.   Plaintiff is not entitled to relief due to unclean hands.

                                   AS AND FOR A THIRD AFFIRMATIVE DEFENSE

         70.   Any and all damages alleged were not “willful” under the NYLL.

                               AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         71.   Plaintiff is not entitled to relief because Defendants paid plaintiff properly for all

               hours worked.

                                   AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         72.   Plaintiff is not entitled to relief because Defendants were not engaged in “interstate

               commerce.”

                                   AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

         73.   Plaintiff is not entitled to relief because Defendants were not engaged in the

               production of goods for commerce.

                             AS AND FOR AN SEVENTH AFFIRMATIVE DEFENSE
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 7 of 8 PageID #: 35




         74.   Plaintiff’s claims must fail based on the Statute of Limitations and Plaintiff’s failure

               to exhaust administrative remedies.

                              AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

         75.   Defendants do not owe any wages to Plaintiff.

                               AS AND FOR A NINTH AFFIRMATIVE DEFENSE

         76.   Plaintiff is exempt from the NYLL.

                             AS AND FOR A TENTH AFFIRMATIVE DEFENSE

         77.   Some of the individual Defendants had no ownership, control, or interest in the

               corporate defendants at the relevant time and are not “employers” under the FLSA.

                          AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

         78.   At all times herein, Defendants used good faith in calculating Plaintiff’s

               compensation

                           AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

         79.   Defendants are not “employers” under the NYLL

                          AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

         80.   At all times, Defendants made complete and timely payment to Plaintiff for all wages

               due.

                           AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

         81.   At all times, Defendants made complete and timely payment to Plaintiff for all wages

               due.

                          AS AND FOR AN FIFTEENTH AFFIRMATIVE DEFENSE
Case 2:19-cv-07113-GRB-CLP Document 7 Filed 04/20/20 Page 8 of 8 PageID #: 36




         82.     At all times Defendants believed, in good faith, that they were not required to provide

                 195.1 Statements to Plaintiff.

                               AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

         83.     At all times Defendants believed, in good faith, that they were not required to provide

                 195.3 paystubs to Plaintiff.

                              AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

         84.     Any and all damages alleged were not “willful” under the FLSA

                                                JURY DEMAND

         85.     Defendants request trial by jury.



      WHEREFORE, Defendants respectfully request that the Court dismiss Plaintiff’s Complaint

      with prejudice and award Defendants costs and disbursements, attorney fees, and such other and

      further relief as this Honorable Court would deem just, proper and equitable.

      Dated: Mineola, NY
             April 20, 2020

                                                          RAYMOND NARDO, P.C.




                                                          129 Third Street
                                                          Mineola, NY 11501
                                                          raymondnardo@gmail.com
                                                          (516) 248-2121
                                                          Counsel for Defendants
